Citation Nr: 9900887	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  98-00 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Greg Hairston, Attorney


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1968 to 
June 1968 and from July 1970 to July 1973.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1997 rating action in which the 
RO denied a permanent and total disability rating for pension 
purposes.  In his substantive appeal to the Board in December 
1997, the veteran requested a Board hearing in Washington, 
D.C.  Thereafter, the veteran was scheduled for a Board 
hearing in January 1999.  On January 4, 1999, the veterans 
attorney requested, via facsimile, a postponement of the 
veterans hearing at the Board.  The veterans attorney also 
requested that the location of the veterans hearing before a 
member of the Board be changed from Washington, D.C., to the 
RO.


REMAND

As noted above, in January 1999, the veterans attorney 
requested a travel board hearing before a member of the Board 
at the RO.

Against this background, the case is REMANDED to the RO for 
the following action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran and any 
witnesses before a Member of the Board 
traveling
to the RO for the purpose of conducting 
such hearings.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No action 
by the RO is required with respect to the issue on appeal.  
The RO need not readjudicate the claims and a Supplemental 
Statement of the Case need not be issued.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
